              Case 1:21-cv-01484-ZNS Document 51 Filed 08/20/21 Page 1 of 1



    In the United States Court of Federal Claims
                                           No. 21-1484 C
                                      (Filed: August 20, 2021)

* * * * * * * * * * * * * * * * * * **
                                         *
WORKHORSE GROUP, INC.,                   *
                                         *
                   Plaintiff,            *
                                         *
       v.                                *
                                         *
THE UNITED STATES,                       *
                                         *
                   Defendant,            *
                                         *
and                                      *
                                         *
OSHKOSH DEFENSE, LLC,                    *
                                         *
                   Defendant-Intervenor. *
                                         *
 * * * * * * * * * * * * * * * * * ***

                                              ORDER

        On August 12, 2021, Plaintiff filed a Motion for Extended Briefing “request[ing] that the
Court issue an order directing Workhorse and the Government to fully brief the merits of
Workhorse’s contention that the United States Postal Service’s administrative review scheme violates
the Appointments Clause of the Constitution.” ECF No. 46. On August 18, 2021, the government
responded in opposition, arguing that “the Court should deny [Plaintiff’s] motion, and proceed to a
prompt resolution of the pending motions to dismiss.” ECF No. 49 at 1. On the same day, the
defendant-intervenor similarly responded, arguing that “the Court exercised [its] discretion soundly
in deciding that the briefs already filed suffice, and that it is time to move to oral argument.” ECF
No. 50 at 1.

        The Court concurs that extended briefing on the motions to dismiss is unnecessary, and the
parties should be prepared to proceed to oral argument. Accordingly, Plaintiff’s Motion for Extended
Briefing is DENIED. Chambers will contact the parties to schedule oral argument.

       IT IS SO ORDERED.

                                                    s/ Zachary N. Somers
                                                    ZACHARY N. SOMERS
                                                    Judge
